I can not agree with my brethren in the opinion as it relates to the issues of self-defense and manslaughter, nor can I agree with the expressed views contained in the opinion in regard to article 723, White's Code Criminal Procedure. This decision is not in accord with the statutes as heretofore construed, and is out of harmony with the opinions heretofore rendered on those questions. This opinion and that on rehearing overrule practically all cases on the questions involved in the issue of manslaughter. The reporter will give a brief statement of propositions and authorities contained in appellant's brief and rehearing motions and arguments.